Citation Nr: 0944215	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-28 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from January 1943 to November 
1945 and from March 1947 to April 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for tinnitus.  

In March 2009, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  In 
May 2009, the Board remanded the Veteran's claim of 
connection for tinnitus to the RO for additional action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
tinnitus was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin, including in-service acoustic trauma.


CONCLUSION OF LAW

Chronic tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303(d) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the Veteran's claim for service connection, the 
Board observes that the RO issued VCAA notices to the Veteran 
in December 2003, December 2005, and June 2006 which informed 
him of the evidence generally needed to support a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The December 
2003 VCAA notice was issued to the Veteran prior to the April 
2004 from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
There remains no issue as to the substantial completeness of 
the Veteran's claim.  The Veteran has been afforded multiple 
VA examinations for compensation purposes.  The examination 
reports are of record.  The Veteran was afforded a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The hearing transcript is of record.  
All relevant facts have been developed to the extent 
possible.  As such, VA has satisfied its duty to assist the 
Veteran in this case.

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat Veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the Veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

The Veteran's service treatment records make no reference to 
chronic tinnitus or ringing of the ears.  His service 
personnel records indicate that he served aboard three 
merchant ships during World War II.  

In his March 2005 notice of disagreement and September 2005 
Appeal to the Board (VA Form 9), the Veteran advanced that he 
served as a gunner while in the Navy during World War II.  He 
reported that he had been exposed to loud noise without 
hearing protection during the course of performing his naval 
duties.  The Veteran indicated that he had also been exposed 
to loud aircraft noise while in the Army Air Force/Air Force.  

In written statements dated in August 2007 and September 
2007, the Veteran clarified that he had served aboard three 
merchant ships as part of naval gun crews during World War II 
and participated in combat.  

At a March 2008 VA examination for compensation purposes, the 
Veteran reported that he had been exposed to "heavy cannon 
fire" during combat in World War II without hearing 
protection.  He denied experiencing persistent ringing or 
noise in his ears.  The examiner stated, "Veteran claims 
service connection for bilateral hearing loss and tinnitus.  
Hearing loss is not caused by a result of acoustic trauma in 
the service.  Tinnitus - patient denied having tinnitus."  

At the March 2009 hearing, the Veteran testified that he had 
served aboard several merchant ships during World War II as a 
member of a naval gun crew; fired the guns; was exposed to 
loud gunfire; and subsequently experienced tinnitus.  He 
stated that he did not experience tinnitus until his "later 
years."  

At a September 2009 VA examination for compensation purposes, 
the Veteran complained of bilateral tinnitus.  The Veteran 
reported that he had participated in naval combat and had 
been exposed to artillery fire and aircraft noise without 
hearing protection.  The examiner commented that:

Tinnitus is less likely than not (less 
than 50/50 probability) caused by or a 
result of active military service.  
Tinnitus secondary to military noise 
exposure is usually accompanied by some 
amount of hearing loss.  It should also 
be noted that tinnitus is reported with 
onset immediately or soon after incidence 
of noise exposure or other etiology.  
Today, Veteran complained of tinnitus, 
but he was unsure of date of tinnitus 
onset.  He was not even sure if it 
started in the general time frame as 
separation from the military.  Veteran 
was not able to provide significant 
details regarding his tinnitus 
complaints.  Hearing was within normal 
limits at time of separation from the 
military.  Today, Veteran was unsure of 
date of tinnitus onset.  He was not even 
sure if it started in the general time 
frame as separation from the military.  
At the time of C&P audiology evaluation 
dated 03/2008, the specific condition of 
ringing or noises in the ears (medical 
term is tinnitus) was specifically denied 
when asked in writing on a case history 
questionnaire.  Therefore, it is this 
examiner's opinion that a tinnitus 
disorder is less likely as not caused by 
or a result of military service.  Effects 
of non-military related noise exposure 
and general health conditions are known 
to have an effect on tinnitus, but cannot 
be differentially diagnosed.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  At the March 2008 VA examination for compensation 
purposes, the Veteran specifically denied experiencing 
tinnitus or ringing in the ears.  The first clinical 
documentation of chronic tinnitus is dated in September 2009, 
some 43 years after service separation.  

The Veteran asserts that he initially manifested chronic 
tinnitus as the result of his in-service noise exposure, 
including that associated with his participation in naval 
combat during World War II.  Given his documented naval 
service aboard three merchant ships during active service, 
the Board finds the Veteran's statements as to his alleged 
inservice combat-related noise exposure to be consistent with 
the circumstances, conditions, and hardships of his service 
during the World War II.  The provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are thus applicable.  The statute, 
however, does not eliminate the need for medical nexus 
evidence.  It merely reduces the evidentiary burden on combat 
Veterans as to the submission of evidence of incurrence or 
aggravation of an injury or disease in service.  Dalton; 
Libertine.  

The Veteran is competent to describe ringing in the ears 
during and after service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  The Veteran specifically denied 
having chronic tinnitus at the March 2008 VA examination.  At 
the September 2009 VA examination he was unable to recall 
essentially any information as to the onset of his tinnitus, 
including whether it became manifest proximate to service.  
The Board does not question the Veteran's credibility.  The 
examiner at the September 2009 VA examination specifically 
concluded that the Veteran's tinnitus was not etiologically 
related to his in-service noise exposure and active service 
in general given the absence of either a clear subjective or 
objective history of tinnitus prior to 2009.  No medical 
professional has attributed the onset of the Veteran's 
tinnitus to service and he has not reported a continuity of 
symptoms since discharge.  Given such facts, the Board finds 
that a preponderance of the evidence is against the claim.  


ORDER

Service connection for chronic tinnitus is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


